49 Haw. 257 (1966)
414 P.2d 82
NOEL ARTHUR SHARP AND MAYBELLE MAGIN SHARP
v.
HUI WAHINE, INC., A HAWAII CORPORATION, LORETTA E. HULEN, NANCY H. LUM, EUREKA B. FORBES, FRANCES M. THOMPSON, MARY K. ROBINSON, ELSIE K. CROWELL AND BLANCHE E. BENT.
No. 4425.
Supreme Court of Hawaii.
May 10, 1966.
CASSIDY,[*] WIRTZ, LEWIS AND MIZUHA, JJ., AND CIRCUIT JUDGE KITAOKA ASSIGNED BY REASON OF VACANCY.
Louis B. Blissard (Blissard & Conklin of counsel) for the petition.
Per Curiam.
The petition for rehearing in the above-entitled cause is denied without argument.
NOTES
[*]  Acting chief justice when this case was submitted.